One-minute speeches on matters of political importance
The next item is one-minute speeches on matters of political importance.
Mr President, the European Parliament recently adopted a wise resolution on relations with one of its neighbouring states. I would like to quote you some actual lines. Please listen carefully and free from any fear: 'whereas the' Russian 'public is not sufficiently informed about the extent of the crimes committed in the' Second World War, 'most notably in' Finland, the Baltic States, Katyń and the Königsberg region; Parliament 'believes that the citizens of' Russia 'are entitled to be told the truth about the ... policies of war and genocide committed in their name and to have knowledge of the perpetrators of war crimes'; Parliament 'believes that' Russia 'must honestly confront its' Soviet 'past in order to progress and that coming to terms with the past is an integral part of the road to reconciliation with' Russia's 'neighbours'.
It was, indeed, addressed by our Parliament - to Serbia, which appreciated our suggestions, but, as this House does not exercise double standards, the same forms of encouragement are to be used in our documents regarding Russia.
(HU) Thank you very much, Mr President. Ladies and gentlemen, Mr President, I would like to say a few words about the situation of European Roma, in connection with our opinion, which was adopted at the last plenary session. I feel it is essential that the European Commission and the Parliament should work side by side and take responsibility for this minority, assuming a much more emphatic role than they have done up to now, and preparing, implementing and monitoring programmes aimed at the inclusion of social groups that have been excluded and marginalised. As part of this, it would be very important for the Members of the European Parliament work side by side with the Commissioners who are directly or indirectly responsible for minorities, their integration and their inclusion and, as a specialist group, jointly to prepare a comprehensive, cross-border Roma strategy with effective monitoring, which would provide an opportunity for those who live in the most deprived areas and for the groups in the most disadvantaged situations to have access to the Union's development programmes. In order to do this, a joint European crisis map must be drawn up, through which it would be easier to assess the areas afflicted by abject poverty. Two years ago, the European People's Party were the first in this Parliament to adopt a Roma strategy. I would like the other parties to join this. I feel it would be very important for us to appear together, side by side, at the Roma hearing on 14 February and to act for this minority. It is very important that something should happen. Thank you.
(DE) Mr President, eyewitnesses are reporting a speeding incident which almost defies belief, involving Harald Rømer, the Secretary-General of the European Parliament, at around 3 p.m. on 14 November this year, apparently in a Luxembourg-registered CD vehicle which was travelling from the European Parliament into the centre of Strasbourg. Sparrows were crushed beneath his wheels as he roared along the Allée de la Robertsau, blasting past slow-moving vehicles in traffic queues at speeds of more than 100 km/hour and forcing startled pedestrians to leap to safety off the zebra crossing.
I therefore have a few questions to ask Mr Rømer: were you indeed travelling in this vehicle at the time? Who was at the wheel? What instructions had you - or had you not - given to the driver? Why was the vehicle in question being driven in such a reckless manner, and why was the speed limit exceeded so dramatically? Do you think that traffic regulations do not apply to you? Would you not say that as the European Parliament's most senior official, you should be showing special consideration to others and keeping within the limits of traffic law? Is this how you intend to behave in future, and should all road-users run in fear from you?
(RO) Last Sunday, Romanians elected their representatives in the European Parliament for the first time. Romania joins the European tradition of direct elections to the Parliament, which started in 1979.
The election in Romania has showed us that we have a big responsibility to the Romanian citizens, to whom we have to speak more about the European Union and explain the benefits and rigors of the family we belong to. Although Romania is the second country in favour of the European Union, the turn-out to this election was relatively low - 29.4%. Nevertheless, the election was a resounding success for the European people's trend. The representatives of the Democratic Party in Romania are now almost three times more numerous in this forum, and, following our victory, the PPE-DE weight in the European Parliament has increased by almost 4%.
I thank Romanians for their trust and I thank you for the positive messages you sent to the Romanian voters.
(FR) Mr President, ladies and gentlemen, the sand in the Kosovo hourglass is trickling down relentlessly, and 10 December is almost upon us. Unfortunately the dialogue of the deaf continues between an extremely autonomous Kosovo inside Serbia's borders and supervised independence. The legislative elections of 18 November only increased political aspirations, with the victory of the independence supporters in a ballot marked by a record abstention.
The EU must therefore come up with a strategy other than independence, thereby affirming a European foreign policy. The very word independence is a trap, a synonym of chaos for our Europe. By accepting this process we are opening up a Pandora's box with all the nationalisms, regionalisms and localisms this implies on our own territory.
In a globalised world, independence is an illusion. A call must be made to all parties to build a regional community with peaceful exchanges which duly respect democratic principles. Supporting partition and independence will simply reinforce nationalisms. Let us remember the words of President François Mitterrand to Parliament: nationalism is war, and war is not only the past, but can also be our future.
Mr President, it is highly likely that Ireland will be the only European country to hold a referendum on the Lisbon Treaty. I myself am pro-EU and have voted 'yes' in all Treaty referendums. However, I have a problem, and I am asking the Council to solve it.
We need a consolidated version of the Treaty before we ask our citizens to make an informed choice. To illustrate my point, just look at page 51 of the Treaty, a section entitled 'Non-discrimination and citizenship', one which any citizen might want to read and assess. Point 32 states, 'Article 17 shall be replaced by the text of Article 12.' Point 33 states, 'An Article 17a shall be inserted, with the wording of Article 13; in paragraph 2, the words "when the Council adopts” shall be replaced by "the European Parliament and the Council, acting in accordance with the ordinary legislative procedure, may adopt the basic principles” and the words at the end of the paragraph "it shall act in accordance with the procedure referred to in Article 251” shall be deleted.'
Mr President, I do not need to read any more: I think the point is well made.
(RO) Mr. President, I am glad to see you today, three days after an extremely important moment for Romania.
In compliance with the Treaty of Accession to the European Union, this Sunday, six months after the initially established term, Romania organized elections to the European Parliament. Thus, the citizens of Romania, European citizens, were able to directly elect those who represent them in the most democratic institution of the European Union. Even if the turn-out to the election was within the European average, that is not very high, I have the conviction that, due to the involvement of our new colleagues in Romania, Romanian citizens will become ever more aware of the impact the European Parliament's activity has on their day-to-day life. The fact that extremist parties did not obtain the required number of votes to enter the European Parliament shows that Romanian citizens have already proved European maturity and responsibility.
On this occasion, I would like to congratulate all those who were appointed by the citizens of Romania to represent them in the European Parliament and I hope to cooperate for the well-being of Romanians, irrespective of their membership in different political families.
(PL) Mr President, Polish fishermen demonstrated in front of the European Commission's headquarters in Brussels yesterday. They were protesting against the unfair and discriminatory action taken by the Commission against the Polish fishing industry.
The problem relates to the ban on fishing for cod in the Baltic Sea. Cod is the main source of income for Polish fishermen. The fishing ban was imposed by the Commission as a punishment for exceeding the annual quota for cod catches. In addition, the Commission has threatened that Poland may not be allocated a fishing quota at all for 2008, or that its quota will be reduced. That would certainly bankrupt the Polish fishing industry. The quotas allocated are very restrictive and are based on incomplete and distorted data concerning stocks of cod in the Baltic.
Against this background, the question arises as to why Poland was the only country subjected to control, when my country called for detailed control of fishing in all countries. German, Swedish and Danish fishermen are also exceeding the quotas. Are Polish fishermen to become Commissioner Borg's sacrificial lamb? Alternatively, is this perhaps an effort to eliminate competition by recourse to the European Commission? The Union has evidently failed to take the notion of equality on board, and I therefore support the protest.
(PL) Mr President, I call for us to take up the cause of an Egyptian woman, Shadia Nagui Ibrahim. This woman was sentenced to three years' imprisonment because, when she married, she allegedly stated untruthfully that she was a Christian. In fact, she stated the truth, because she is a Christian. She belongs to the Coptic Church and was unaware of the fact that her father, also a Coptic Christian, had converted to Islam for a time, and then returned to the Coptic faith.
Under Egyptian law, Shadia Nagui Ibrahim is a Muslim, because her father was once a Muslim. A person's faith cannot be determined by the position of national or legal authorities. It is a matter of personal conviction. If Egypt wishes to be deemed a civilised country, it must amend its intolerant anti-Christian legislation.
(IT) Mr President, Commissioner, ladies and gentlemen, I should like to address myself to the Commissioner regarding the misguided use of the Structural Funds, which regrettably is a growing phenomenon in the European Union.
What has happened in Hungary concerning the LEADER programme is quite shocking. The LEADER Local Action Groups (LAGs) which are supposed to bring together local authorities and municipalities in order to use and develop the LEADER programme on Hungarian soil have been made up solely of authorities belonging to one political party, namely the national government party, to the exclusion of local authorities run by non-governmental parties.
This is an absolute scandal, and I think the European Commission must take action against the Hungarian Government, perhaps by opening infringement proceedings, because the Structural Funds are not being used properly. Local people are losing out purely because their authority does not see eye to eye with the government.
(EL) Mr President, the Annapolis Conference on the Middle East ended with mixed results for the European Union. In recent months, both Commissioner Waldner and the High Representative Mr Solana have reassured us in plenary that the European Union is playing an active role in forging Middle East policy. On reading President Bush's speech today, however, I see no sign of this. On the contrary, I read that the parties agree to create a mechanism to implement the roadmap plan, which is to be controlled by the USA. The forthcoming peace treaty will also be implemented on the basis of the roadmap, with the USA as the final arbiter. Where, then, is the European Union? What message of hope can we give for the future, when we are mere spectators of events?
(LT) Mr President, last Saturday in Russia - in Moscow and St Petersburg - peaceful and entirely lawful attempts by Russian citizens to demonstrate their disapproval of the policy pursued by today's Russian Government were brutally suppressed. The leader of the opposition group The Other Russia, Gary Kasparov, the leaders of the Union of Right Forces, Nikita Belych and Boris Nemtsov, and other followers have experienced violence and were detained by the Militsya. Gary Kasparov was even sentenced to five days in prison.
This incident is further proof of the fact that in Russia people have no freedom of expression and are living in constant danger, with members of the opposition constantly fearing for their families' safety.
Mr President, I am absolutely certain that we, the European Parliament, are in no position to remain silent in view of these events. We cannot apply different standards of morality, democracy and human rights to Burma and Pakistan while applying other, lower standards, to Russia. Mr President, I urge you to take action with a view to defending the rights of freedom of speech and assembly in Russia. It does not matter in which country people are fighting for freedom - they are fighting for our freedom too. Therefore, wherever a free person is being kept in chains...
(The President cut off the speaker)
Thank you very much, Mrs Andrikienė. Unfortunately, we cannot devote any more time to this item on the agenda.
Mr President, on a point of order, some of us have been waiting here since 7 p.m. - the time now is 9.40 p.m. - just to get a chance to speak in the one-minute speeches. Now you cut it down to less than 15 minutes. It is not fair for the MEPs who have been waiting here all evening. We should, perhaps, have been warned earlier on so that we would not have had to wait so many hours.
I can understand your annoyance. I only took the Chair two minutes ago. I have been informed, however, that unfortunately we have very little time left. We have to close our debates at midnight, and still have many items on our agenda to deal with. I am very sorry about this.